DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOLMAESUMI (WO 2020041881) in view of N · 帕古拉托斯 (CN 109362221 A), and further in view of Krishnan (PGPUB: 20050020903).

Regarding claim 1.  ABOLMAESUMI teaches a non-transitory computer readable storage medium with instructions executed by a processor to: 
execute a feature extractor to form extracted features from images (see Fig. 12, Page 32, Lines 1-4, block 708 may direct the analyzer processor 100 to feed the input tensor to the neural network 300, where each ultrasound image first goes through an instance of the commonly defined first feature extracting neural network or DenseNet feature extraction module);
operate a decision maker to form predictions of medical conditions based upon patterns identified in the extracted features (see Fig. 1, page 12, lines 20-28, the operator may, in response to viewing a low-quality assessment value or undesired view category on the display 18, adjust positioning of the transducer and/or adjust image capture parameters, such as, for example, depth, focus, gain, frequency, and/or another parameter which may affect image quality, and/or the view category of the images being captured. In some embodiments, the operator may make such adjustments until a high-quality assessment value and/or a desired view category is displayed by the display 18, for example, at which point the operator may be confident that the images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition of the subject, for example. In some embodiments, the analyzer 14 may produce signals representing the quality assessment value and the image property in association with the set of ultrasound images for facilitating automatic adjustment, using another neural network or machine learning, of image capture parameters to maximize quality assessment values) (see Fig. 1, Page 12 and 13,  lines 28-31 and 1-7, the analyzer 14 may also determine, based on the derived one or more extracted feature representations, an image property associated with the set of ultrasound images. In some embodiments, the image property may be a view category, for example. Accordingly, in some embodiments, the analyzer 14 may input the one or more extracted feature representations into a view category specific neural network in order to determine a view category within which the set of ultrasound images are determined to fall. In some embodiments, the neural network including the feature extracting neural network and the view category specific neural network may have been previously trained such that the view category determined by the analyzer 14 may represent the category of view represented by the set of ultrasound images);
utilize an evaluator to compare the predictions to labels in images to form a feature extractor performance measure and a decision maker performance measure (see Fig. 1, Page 33, Lines 5-12, processor 600 to determine a difference between the view classification predictions (32x14) and the ground truth (as previously provided by an expert, for example), as measured by the cross-entropy loss function, which produces scalar values, i.e. 32x14->32x1. In various embodiments, block 708 may direct the trainer processor 600 to average the 32x1 values into 1 scalar value representing how well the predictions match the ground truth labels. Similarly, for the quality estimation, the difference may be measured by the binary cross-entropy loss function); and 
ABOLMAESUMI does not expressly teaches a first ultrasound scanner and a second ultrasound scanner.
N · 帕古拉托斯 teaches that clinical desired view ultrasonic image recognition module 120 obtained from the ultrasonic imaging device 110 of the ultrasonic image, and determining that the received ultrasound image indicates one or more of patient organ or other aspects, region or feature. ultrasonic image identification module 120 can be made from any intelligent computing system image extracted from the knowledge database 122 artificial intelligent implementation, to determine whether the received ultrasound image represents a clinically desired view (see Fig. 1, Page 12, Lines 26-32); the ultrasonic data information system 600 includes a plurality of ultrasound imaging device 610, communication network 602, cloud-based artificial intelligent (AI) ultrasound images identifying the training network 620 (hereafter referred to as " AI training network 120) and ultrasonic image knowledge database 622 (see Fig. 6, Page , Lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABOLMAESUMI by N · 帕古拉托斯 for providing the ultrasonic data information system 600 includes a plurality of ultrasound imaging device 610, as to include a first ultrasound scanner and a second ultrasound scanner. Therefore, combining the elements from prior arts according to known methods and technique such as to include more ultrasound imaging devices, would yield predictable results.
The combination does not expressly teach to operate a dissimilarity estimator to compute a difference measure between a probability distribution of features extracted from images formed by the first ultrasound scanner and the second ultrasound scanner.
Krishnan teaches that the CAD system (10) can extract and analyze information (image parameters/features) from one or more imaging modalities data (1) (e.g., ultrasound image data, MRI data, nuclear medicine data, etc.) and (optionally) non-image data (2) to automatically generate and output a probability of diagnosis of cardiac disease and (optionally) a measure of confidence of the diagnosis (12) (see Fig. 1-2, paragraph 29); the CAD system (10) may comprise a database (or library) of previously labeled (diagnosed) cases, and based on features extracted from patient information input to the CAD system (10) for the subject patient, the CAD system (10) can search and display the n-most relevant cases (or those with a similarity measure above some threshold) from the library for diagnostic assistance. In other words, the CAD system (10) can provide a set of similar cases from the training set, or indeed from any database of previously labeled cases, using the automatically extracted features (see Fig. 1-2, paragraph 32); the probability can be specified as a distribution over possible outcomes both beneficial and detrimental, or a set of distributions over possible outcomes both beneficial and detrimental at one or more time points in the future, or a time-varying distribution over possible outcomes at different times in the future (see Fig. 1-2, paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Krishnan for providing extract and analyze information (image parameters/features) from one or more imaging modalities data (1) (e.g., ultrasound image data, MRI data, nuclear medicine data, etc.) and (optionally) non-image data (2) to automatically generate and output a probability of diagnosis of cardiac disease and (optionally) a measure of confidence of the diagnosis and the probability can be specified as a distribution over possible outcomes both beneficial and detrimental, or a set of distributions over possible outcomes, as to operate a dissimilarity estimator to compute a difference measure between a probability distribution of features extracted from images formed by the first ultrasound scanner and the second ultrasound scanner. Therefore, that the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
  
Regarding claim 2. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein a first feature extractor extracts features from images formed by the first ultrasound scanner and a second feature extractor extracts features from images formed by the second ultrasound scanner (see N · 帕古拉托斯, Fig. 1 and 6, item 110 and 610, Page 24, Lines 1-2, the system uses such as artificial intelligent local ultrasonic image in the learning knowledge extracted from the knowledge database 612 to determine whether the received ultrasound image).  

Regarding claim 3. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the labels are solely associated with images formed by the first ultrasound scanner (see ABOLMAESUMI, Fig. 1, Page 33, Lines 5-12, processor 600 to determine a difference between the view classification predictions (32x14) and the ground truth (as previously provided by an expert, for example), as measured by the cross-entropy loss function, which produces scalar values, i.e. 32x14->32x1. In various embodiments, block 708 may direct the trainer processor 600 to average the 32x1 values into 1 scalar value representing how well the predictions match the ground truth labels. Similarly, for the quality estimation, the difference may be measured by the binary cross-entropy loss function).  

Regarding claim 4. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the feature extractor comprises a plurality of convolution neural network processing layers (see N · 帕古拉托斯, Fig. 3).  

Regarding claim 5. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the decision maker is a fully connected neural network (see ABOLMAESUMI, Fig. 1, Page 40, lines 18-22, three first feature extracting neural network or CNN threads can be seen extracting features from ten consecutive input frames before waking a waiting RNN thread configured to run the rest of the neural network 300 shown in Figure 4, which then runs the LSTMs, quality assessment value and view category prediction on the buffered features extracted by the CNN threads).  

Regarding claim 6. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the dissimilarity estimator is a fully connected neural network (see ABOLMAESUMI, Fig. 1, Page 32, Lines 19-23, block 708 may direct the trainer processor 600 to compare the predictions made within the quality assessment value specific neural network and view category specific neural network with the respective ground truths, or desired outputs. In various embodiments, the predictions may be compared to the quality assessment values and view categories stored in the location 640 of the storage memory 604).  

Regarding claim 7. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the feature extractor performance measure is used to refine parameters of the feature extractor (see ABOLMAESUMI, Fig. 1, page 12, lines 20-28, the operator may, in response to viewing a low-quality assessment value or undesired view category on the display 18, adjust positioning of the transducer and/or adjust image capture parameters, such as, for example, depth, focus, gain, frequency, and/or another parameter which may affect image quality, and/or the view category of the images being captured. In some embodiments, the operator may make such adjustments until a high-quality assessment value and/or a desired view category is displayed by the display 18, for example, at which point the operator may be confident that the images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition of the subject, for example. In some embodiments, the analyzer 14 may produce signals representing the quality assessment value and the image property in association with the set of ultrasound images for facilitating automatic adjustment, using another neural network or machine learning, of image capture parameters to maximize quality assessment values).  

Regarding claim 8. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the decision maker performance measure is used to refine parameters of the decision maker (see ABOLMAESUMI, Fig. 12, Page 33, Lines 9-12, this also produces a scalar value, i.e., 32x1 ->1 representing how well the predictions match the ground truth labels. In various embodiments, a low scalar value representing how well the predictions match the ground truth labels may mean better matching).  

Regarding claim 9. The combination teaches the non-transitory computer readable storage medium of claim 1 wherein the difference measure is used to refine parameters of the feature extractor (see Fig. 1, Page 34, Lines 13-20, the flowchart 700 may include a block for directing the trainer processor 600 to produce signals representing the trained neural network for causing the neural network to be used to predict a quality assessment value and a view category based on an input set of ultrasound images. For example, in some embodiments, a block of codes may direct the trainer processor 600 to transmit the neural network parameter information stored in the locations 642, 644, 646, and 648 of the storage memory 604, which defines the neural network 300 to the analyzer 14 via the interface 624 and the network 126).  


Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABOLMAESUMI (WO 2020041881) in view of N · 帕古拉托斯 (CN 109362221 A).

Regarding claim 10. ABOLMAESUMI teaches a non-transitory computer readable storage medium with instructions executed by a processor to: 
execute a feature extractor trained on images from a first ultrasound scanner to extract features (see Fig. 12, Page 32, Lines 1-4, block 708 may direct the analyzer processor 100 to feed the input tensor to the neural network 300, where each ultrasound image first goes through an instance of the commonly defined first feature extracting neural network or DenseNet feature extraction module); 
operate a decision maker to form predictions of medical conditions based upon patterns identified in the extracted features (see Fig. 1, page 12, lines 20-28, the operator may, in response to viewing a low-quality assessment value or undesired view category on the display 18, adjust positioning of the transducer and/or adjust image capture parameters, such as, for example, depth, focus, gain, frequency, and/or another parameter which may affect image quality, and/or the view category of the images being captured. In some embodiments, the operator may make such adjustments until a high-quality assessment value and/or a desired view category is displayed by the display 18, for example, at which point the operator may be confident that the images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition of the subject, for example. In some embodiments, the analyzer 14 may produce signals representing the quality assessment value and the image property in association with the set of ultrasound images for facilitating automatic adjustment, using another neural network or machine learning, of image capture parameters to maximize quality assessment values) (see Fig. 1, Page 12 and 13,  lines 28-31 and 1-7, the analyzer 14 may also determine, based on the derived one or more extracted feature representations, an image property associated with the set of ultrasound images. In some embodiments, the image property may be a view category, for example. Accordingly, in some embodiments, the analyzer 14 may input the one or more extracted feature representations into a view category specific neural network in order to determine a view category within which the set of ultrasound images are determined to fall. In some embodiments, the neural network including the feature extracting neural network and the view category specific neural network may have been previously trained such that the view category determined by the analyzer 14 may represent the category of view represented by the set of ultrasound images); and 
utilize an evaluator to compare the predictions to labels in images from the second ultrasound scanner to form a feature extractor performance measure and a decision maker performance measure (see Fig. 1, Page 33, Lines 5-12, processor 600 to determine a difference between the view classification predictions (32x14) and the ground truth (as previously provided by an expert, for example), as measured by the cross-entropy loss function, which produces scalar values, i.e. 32x14->32x1. In various embodiments, block 708 may direct the trainer processor 600 to average the 32x1 values into 1 scalar value representing how well the predictions match the ground truth labels. Similarly, for the quality estimation, the difference may be measured by the binary cross-entropy loss function).  
ABOLMAESUMI does not expressly teaches a first ultrasound scanner and a second ultrasound scanner.
N · 帕古拉托斯 teaches that clinical desired view ultrasonic image recognition module 120 obtained from the ultrasonic imaging device 110 of the ultrasonic image, and determining that the received ultrasound image indicates one or more of patient organ or other aspects, region or feature. ultrasonic image identification module 120 can be made from any intelligent computing system image extracted from the knowledge database 122 artificial intelligent implementation, to determine whether the received ultrasound image represents a clinically desired view (see Fig. 1, Page 12, Lines 26-32); the ultrasonic data information system 600 includes a plurality of ultrasound imaging device 610, communication network 602, cloud-based artificial intelligent (AI) ultrasound images identifying the training network 620 (hereafter referred to as " AI training network 120) and ultrasonic image knowledge database 622 (see Fig. 6, Page , Lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABOLMAESUMI by N · 帕古拉托斯 for providing the ultrasonic data information system 600 includes a plurality of ultrasound imaging device 610, as to include a first ultrasound scanner and a second ultrasound scanner. Therefore, combining the elements from prior arts according to known methods and technique such as to include more ultrasound imaging devices, would yield predictable results.

Regarding claim 11. The combination teaches the non-transitory computer readable storage medium of claim 10 wherein the feature extractor comprises a plurality of convolution neural network processing layers (see N · 帕古拉托斯, Fig. 3).  

Regarding claim 12. The combination teaches the non-transitory computer readable storage medium of claim 10 wherein the decision maker is a fully connected neural network (see ABOLMAESUMI, Fig. 1, Page 40, lines 18-22, three first feature extracting neural network or CNN threads can be seen extracting features from ten consecutive input frames before waking a waiting RNN thread configured to run the rest of the neural network 300 shown in Figure 4, which then runs the LSTMs, quality assessment value and view category prediction on the buffered features extracted by the CNN threads).  

Regarding claim 13. The combination teaches the non-transitory computer readable storage medium of claim 10 wherein the feature extractor performance measure is used to refine parameters of the feature extractor (see ABOLMAESUMI, Fig. 1, page 12, lines 20-28, the operator may, in response to viewing a low-quality assessment value or undesired view category on the display 18, adjust positioning of the transducer and/or adjust image capture parameters, such as, for example, depth, focus, gain, frequency, and/or another parameter which may affect image quality, and/or the view category of the images being captured. In some embodiments, the operator may make such adjustments until a high-quality assessment value and/or a desired view category is displayed by the display 18, for example, at which point the operator may be confident that the images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition of the subject, for example. In some embodiments, the analyzer 14 may produce signals representing the quality assessment value and the image property in association with the set of ultrasound images for facilitating automatic adjustment, using another neural network or machine learning, of image capture parameters to maximize quality assessment values).  

Regarding claim 14. The combination teaches the non-transitory computer readable storage medium of claim 10 wherein the decision maker performance measure is used to refine parameters of the decision maker (see ABOLMAESUMI, Fig. 12, Page 33, Lines 9-12, this also produces a scalar value, i.e., 32x1 ->1 representing how well the predictions match the ground truth labels. In various embodiments, a low scalar value representing how well the predictions match the ground truth labels may mean better matching).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667